Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about June 6, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant had committed acts which, if committed by an adult, would constitute the crimes of menacing in the second degree, criminal possession of a weapon in the fourth degree, and unlawful possession of weapons by a person under 16, and placed her on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence: There is no basis for disturbing the court’s determinations concerning cred*244ibility (see People v Gaimari, 176 NY 84, 94 [1903]). Concur— Tom, J.P., Friedman, Gonzalez, Sweeny and McGuire, JJ.